Citation Nr: 0631476	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  02-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, to include instability, currently evaluated 
as 10 percent disabling.

2.  What rating is warranted for degenerative changes of the 
left knee, with limitation of motion since December 21, 1999?

3.  What rating is warranted for residuals of a left knee 
injury, with limitation of extension since February 3, 2005?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active military duty from July 1940 to 
May 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a March 2000 decision, the RO, in pertinent 
part, denied entitlement to a disability evaluation greater 
than 10 percent for the service-connected status post left 
knee injury with degenerative arthritis.

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial of his increased 
rating claim.  Thereafter, by an April 2003 rating action, 
the RO, in pertinent part, confirmed the 10 percent 
disability rating for the service-connected residuals of a 
left knee injury, to include instability, and also granted a 
separate 10 percent evaluation, effective from December 21, 
1999, for the degenerative changes of the left knee with 
limitation of motion.

In April 2004 and June 2005, the Board remanded these 
increased rating claims to the RO for further evidentiary 
development.  

In May 2006, the RO granted a separate evaluation for left 
knee injury residuals with limitation of extension, and 
assigned a 40 percent rating, effective from February 3, 
2005.  This matter is inextricably intertwined with the 
previously mentioned left knee-related increased rating 
claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As to issues 2 and 3 as shown on the title page of this case, 
the veteran has perfected an appeal to the respective initial 
ratings assigned following the grant of service connection.  
The Board has characterized these issues in accordance with 
the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.

This case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

As indicated in the Introduction, these claims, in part, were 
remanded for the second time to the Appeals Management Center 
(AMC) in July 2005.  Sadly, the Board finds that some of the 
ordered development remains to be completed.  Accordingly, 
remand is mandatory.  Stegall v. West, 11 Vet. App. 268 
(1998).

In this regard, the Board notes that, as part of the July 
2005 remand, the AMC was directed to procure copies of all 
records of left knee treatment that the veteran had received 
at the VA Medical Center in Tampa, Florida since December 
2003.  This development has not been accomplished.  
Additional action is therefore required.  Stegall.  A review 
of the claims folder shows that the most recent VA treatment 
records on file are dated in December 2003.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  As such, medical records associated with VA 
treatment afforded the veteran subsequent to December 2003 
must be obtained.


Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary 
steps to obtain any pertinent VA 
medical records associated with 
treatment provided to the veteran since 
December 2003.  If the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate them, and explain in writing why 
further attempts to locate or obtain 
any government records would be futile.  
The RO must then:  (a) notify the 
claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be 
given an opportunity to respond.

2.  Then, upon review of the additional 
medical evidence added to the record, 
the RO should undertake any further 
development deemed necessary in the 
veteran's case.

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered 
action is determined to have not been 
undertaken or to have been taken in a 
deficient manner, take appropriate 
corrective action.  Stegall.

4.  Then, the RO should review any 
additional evidence and readjudicate 
the veteran's claims under all 
appropriate statutory and regulatory 
provisions and legal theories.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that includes all evidence added 
to the file since the May 2006 SSOC.  
The RO should also consider the 
propriety of its 40 percent rating 
assigned under Diagnostic Code (Code) 
5261, in light of the separate rating 
assigned under Code 5010 and the 
regulatory provision set out in 
38 C.F.R. § 4.14 (2006).  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As this is the third remand these claims must be afforded 
expeditious treatment by the AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



